Citation Nr: 1639457	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and an adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 2000 to October 2001. This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Veteran's claim of entitlement to service connection for paranoid schizophrenia and an adjustment disorder. The Veteran timely appealed the denial, and the Board remanded the claim to the agency of original jurisdiction (AOJ) in January 2014 for further evidentiary development and adjudication. The claim has now been returned to the Board for further action. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Clemons v. Shinseki, 23 Vet App 1 (2009). Accordingly, the Board has considered the Veteran's claim for all possible psychiatric disorders as reflected on the previous page.

In October 2012, the Veteran presented testimony in a travel board hearing before the undersigned. A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board again finds that additional development is warranted in this case before a decision may be rendered. A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the October 2012 hearing, the Veteran indicated that he received ongoing treatment every three months from at Wes Heath Center and was also working with an intensive case manager there. See Hearing Transcript, page 6. The Veteran's representative indicated that he would obtain the records and submit them. See id. at page 7. However, although the Veteran's representative submitted evidence from Wes Health Center, the evidence consists of only two pages of a Factual and Clinical Elements Sheet, which includes a summary of the Veteran's treatment, diagnosis, and medication. Notably, the authorization form reflects that these records were requested for the purpose of "continuity of care" to be released to Targeted Case Management and not to the Veteran's representative for purposes of the current appeal. Aside from this summary sheet and a one-page letter from the Veteran's case manager, there are only two pages of actual treatment records associated with the Veteran's treatment at Wes Health Center, dating from a single treatment visit in October 2012. Additionally, during the October 2012 hearing, the Veteran testified that he had been incarcerated at the County Federal Corrections Facility and the Department of Corrections. See Hearing Transcript, page 9. Records pertaining to the Veteran's incarceration are also not associated with the claims file.

Noting these deficiencies, the Board remanded the Veteran's claim in January 2014 and directed the AOJ to obtain authorization forms from the Veteran for his treatment both at Wes Health Center and at the County Federal Corrections Facility and the Department of Corrections. Pursuant to the Board's January 2014 remand, the AOJ sent a letter to the Curran Fromhold Correctional Facility in Philadelphia in March 2014. That letter appears to have been returned to the AOJ in April 2014, with no indication as to whether the facility received the letter or intended to provide a response. The AOJ does not appear to have made any efforts to obtain records from the Wes Health Center, although it did send the Veteran a notice letter in July 2014 in which it asked him to complete and return authorization forms for release of his records from Wes Health Center and "federal and county correctional facilities." In response, the Veteran submitted authorization forms for "Einstein Hospital" in Philadelphia, reporting treatment from January to February 2010, as well as the University of Pennsylvania Hospital, reporting treatment in September 2000. The AOJ did not take action to obtain records from either facility the Veteran identified. 

Because the AOJ did not take proper measures to obtain records from any of the facilities identified by either the Veteran or the Board in its January 2014 remand, the Board finds that remand is again required. See Stegall, 11 Vet. App. at 271. Therefore, on remand the AOJ must make specific efforts to obtain all treatment records from Wes Health Center, the County Federal Corrections Facility and Department of Corrections, Einstein Hospital, and the University of Pennsylvania Hospital and associate them with the claims file. See 38 C.F.R. § 3.159 (c) (1) (2015). 

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran, the AOJ must request all available medical records (and not merely summary sheets) pertaining to the Veteran's examination or treatment at any time from 2001 to the present from Wes Health Center, Einstein Hospital, and the University of Pennsylvania Hospital, as well as from any other physician the Veteran identifies as having provided treatment for his psychiatric disorder. All records or responses received must be associated with the claims file. The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records must be followed. 

If the AOJ is unable to secure any of these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2. After obtaining any necessary authorization from the Veteran, the AOJ must request all available records pertaining to the Veteran's incarceration with the County Federal Corrections Facility and the Department of Corrections. All records or responses received must be associated with the claims file. The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records must be followed. 

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

3. Then, after ensuring any other necessary development has been completed as a result of this remand, the AOJ must readjudicate the Veteran's claim. If action remains adverse to the Veteran, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

